Citation Nr: 0908428	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-29 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right heel spur.

2.  Entitlement to an initial compensable disability rating 
for left heel spur.

3.  Entitlement to an initial compensable disability rating 
for hypertension.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Board notes that the ROIC issued a Statement of the Case 
in August 2007 with regard to the issues of entitlement to a 
higher initial disability rating for cervical sprain with 
degenerative changes and for lumbar sprain with degenerative 
changes.  However, the Veteran did not file a Substantive 
Appeal with regard to these claims.  As such, these issues 
are not before the Board.

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in October 2008.  However, the 
Veteran failed to report to the hearing.  As the Veteran has 
not requested that the hearing be rescheduled, the Board 
deems the Veteran's request for such a hearing to be 
withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the Veteran's right and left heel spurs are manifested 
by mild symptoms and have not been shown to be productive of 
at least a moderate level of disability.

2.  The competent medical evidence of record demonstrates 
that the Veteran's has a history of diastolic blood pressure 
readings of 100 or more and a history of systolic blood 
pressure readings over 160, with blood pressure currently 
being controlled by medication during the course of the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for right heel spur have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).

2.  The criteria for an initial compensable disability rating 
for left heel spur have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).

3.  The criteria for a 10 percent disability rating for 
hypertension have been more nearly approximated since the 
effective date of the award of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO&IC).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the Veteran's right heel spur, left 
heel spur, and hypertension.  Preadjudication VCAA notice was 
provided in a July 2006 letter, which advised the Veteran of 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A January 2008 letter 
advised the Veteran of the evidence needed to substantiate a 
claim for a higher rating and the distribution of duties in 
obtaining such evidence.  This January 2008 letter, as well 
as a letter in August 2007, also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in March 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided in July 
2006, before service connection was granted, was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service VA 
treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for initial 
compensable ratings, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


Right and Left Heel Spurs

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Veteran contends that he is entitled to an initial 
compensable disability rating for right heel spur and for 
left heel spur.  Such disabilities have each been rated as 0 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284, effective October 1, 2005.

Under Diagnostic Code 5284, other foot injuries are rated as 
follows: 10 percent disabling for a moderate level of 
disability; 20 percent disabling for a moderately severe 
level of disability; 30 percent disabling for a severe level 
of disability; and 40 percent disabling with actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2008).

Turning to the evidence, service treatment records reflect 
treatment for both right and left heel spurs in 2003 and 
2004.  The Veteran's feet were evaluated as abnormal and 
symptomatic during a March 2005 examination.  

After his discharge from service, the Veteran underwent a VA 
foot examination in September 2006.  On that occasion, he 
complained of an achy type of pain in both heels.  He stated 
that both of his heels hurt him by the end of the day, noting 
that he had more heel pain with prolonged standing and 
walking but no complaints of heel pain with sitting.  The 
Veteran also outlined his history of bilateral heel pain in 
service and stated that he was treated with success at that 
time with physical therapy, arch supports, nonsteroidal anti-
inflammatories, and injections to both heels.  Currently, he 
reported that he took Tylenol as needed and continued to use 
orthotics (arch supports), but acknowledged that he had 
undergone no additional foot treatments since his time in 
service.  He denied any additional overt history of trauma to 
his feet as well as any foot surgeries.  It was noted that he 
could continue with his everyday living activities and that 
he was currently not working.

The Veteran's September 2006 examination revealed a mild 
amount of pain bilaterally at the plantar proximal heels.  
There was no weakness, stiffness, swelling, heat, redness, 
fatigability, or lack of endurance.  It was noted that the 
Veteran did not use or need crutches, a brace, a cane, or 
corrective shoes, though he was advised to continue using his 
arch supports because they were helpful.  Physical 
examination revealed that the Veteran had a bilateral gastroc 
equinus.  Range of motion of the subtalar joint was 
symmetrical, within normal limits, and pain-free.  Range of 
motion of the bilateral first metatarsal phalangeal joints 
was pain-free throughout and measured approximately 50 
degrees of dorsiflexion and 15 degrees of plantar flexion.  
Digits 1 through 5 were in a rectus alignment bilaterally.  
There were no bunions or hammertoes present.  The Veteran had 
no functional loss related to his anatomical condition and no 
instability.  There was no clinical evidence that the 
Veteran's range of motion or function were limited by pain, 
weakness, or lack of endurance.  During nonweightbearing 
testing, there was a good medial arch present bilaterally.  
During weightbearing testing, the medial arch was maintained 
bilaterally.  The Veteran could rise to his toes bilaterally 
without pain and resupinate bilaterally, and he had a normal 
propulsive heel to toe gait pattern.  There was no pain along 
the plantar fascia bilaterally.  When the Veteran bore weight 
on his heels, he complained of pain.  His current shoe gear 
revealed no abnormal shoe wear pattern.  There were no 
callosities bilaterally.  The Achilles reflex was present and 
symmetrical, and all other neurological testing yielded 
normal results, with the exception of the Babinski reflex 
being absent bilaterally.

Accompanying X-rays (taken in August 2006) revealed anterior 
heel spurs, with the right being slightly longer than the 
left, but no evidence of fracture and no other remarkable 
findings.  Other than the plantar heel spurs, it was noted 
that this September 2006 examination revealed no acute or 
active heel disease.

The Veteran was scheduled for a new VA foot examination in 
February 2008, but the record shows that he cancelled this 
examination due to unrelated illness.  The Veteran has not 
requested that the examination be rescheduled. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's right and left heel spurs are 
each appropriately evaluated as 0 percent disabling for the 
entire period of claim.  The objective findings of record 
reflect mild symptoms and therefore do not demonstrate that 
the Veteran's right and left heel spurs are productive of at 
least a moderate level of disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

In evaluating the Veteran's claims, the Board has also 
considered other potentially applicable diagnostic codes 
pertaining to the foot.  However, there is no indication from 
the pertinent medical evidence of record that the 
symptomatology of his service connected bilateral heel spurs 
would support a higher evaluation under any other diagnostic 
code.  

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record does not support any 
additional limitation of motion in response to repetitive 
motion that would support an evaluation in excess of the 0 
percent presently assigned for both right and left heel 
spurs.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 4.59 
(2008).

The Board has also considered whether the Veteran's right and 
left heel spurs present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for initial compensable evaluations at any time 
since the effective date of service connection on October 1, 
2005.  See Fenderson v. West, 12 Vet. App. 119 (1999).  That 
is to say, the Veteran's right and left heel spurs have each 
been no more than mildly disabling since the effective date 
of service connection, and his noncompensable ratings 
represent his greatest level of functional impairment 
attributable to those conditions since that date.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

The Veteran contends that he is entitled to an initial 
compensable disability rating for hypertension.  Such 
disability has been rated as 0 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101, effective October 1, 
2005.

Under Diagnostic Code 7101 (pertaining to hypertensive 
vascular disease such as hypertension and isolated systolic 
hypertension), a 10 percent evaluation is assigned when 
diastolic pressure is predominantly 100 or more; or, systolic 
pressure is predominantly 160 or more; or, there is a history 
of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more; or, systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  A 60 percent evaluation is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

Turning to the evidence, service treatment records dated from 
April 2001 through April 2006 show that the Veteran's 
diastolic blood pressure measurements ranged from 64 to 108, 
with an average diastolic reading of 86.  His diastolic blood 
pressure exceeded 100 on only two occasions in service: 100 
in April 2001 (prior to his active duty), and 108 in June 
2005 (the maximum recorded during a stress test).

Service treatment records dated from April 2001 through April 
2006 also show that the Veteran's systolic blood pressure 
measurements ranged from 106 to 230, with an average systolic 
reading of 137.  His systolic blood pressure reached or 
exceeded 160 on only four occasions in service: 160 in April 
2001 (prior to his active duty), 168 in March 2005, 220 in 
June 2005 (the maximum recorded during a stress test), and 
230 in July 2005 (the maximum recorded during a stress test).

He was diagnosed with hypertension in service following a 
March 2005 evaluation which revealed three diastolic readings 
over 90.  He was prescribed Lisinopril to treat his 
hypertension. 

After his discharge from service, the Veteran underwent a VA 
general medical examination in September 2006.  On that 
occasion, his blood pressure measured 134/84, 118/71, and 
119/75.  It was noted that he had a history of hypertension 
in service and that he took medication for this disability.  
The Veteran had no history of frequent headaches, blurred 
vision, or any other symptoms related to hypertension.  He 
was diagnosed with hypertension at this examination.

Thereafter, VA treatment records from December 2006 show that 
the Veteran's blood pressure measured 116/70 and 102/62 at 
that time.

The Veteran was scheduled for a VA hypertension examination 
in February 2008, but the record shows that he cancelled this 
examination due to unrelated illness.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's hypertension more nearly 
approximates the criteria for a 10 percent evaluation.  In 
this regard, the objective findings of record reflect that 
the Veteran has a history of two diastolic blood pressure 
readings being 100 or more (out of approximately fifty 
tests), and a history of four systolic pressures over 160 
(out of approximately fifty tests).  While his blood pressure 
readings have never being predominantly 100 or more diastolic 
or 160 or more systolic, the Veteran was prescribed 
medication for control of hypertension during service and 
continues to require such for control.  Thus, the Board will 
resolve all doubt in favor of the Veteran, and find that his 
hypertension more nearly approximates the criteria for a 10 
percent rating for hypertension, effective the date of the 
award of service connection.  A higher rating is not 
warranted as the evidence does not show objective findings of 
diastolic pressure predominately 110 or more or systolic 
pressure predominantly 200 or more at any point since the 
effective date of service connection.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

The Board has considered whether the Veteran's hypertension 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to an initial compensable disability rating for 
right heel spur is denied.

Entitlement to an initial compensable disability rating for 
left heel spur is denied.

Entitlement to a 10 percent disability rating for 
hypertension is granted from October 1, 2005, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


